               Case 2:19-cr-00107-KJM Document 871 Filed 09/09/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JASON HITT
   ROSS PEARSON
 3 DAVID SPENCER
   Assistant United States Attorney
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9
                                      IN THE UNITED STATES DISTRICT COURT
10
                                          EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                                  CASE NO. 2:19-CR-00107-KJM
13                                      Plaintiff,              STIPULATION REGARDING EXTENSION OF
                                                                FILING DATE FOR PROTECTIVE ORDER
14                              v.                              GOVERNING DISCOVERY; ORDER
15   RONALD YANDELL, ET AL.,
16                                     Defendant.
17

18

19                                                          STIPULATION

20           Plaintiff United States of America, by and through its counsel of record, and defendants, by and

21 through each defendant’s counsel of record, hereby stipulate as follows:

22           1.       By previous order, the Court set a 14-day deadline for the United States to file a

23 protective order to governing upcoming future discovery productions to the defense. Docket No. 842.

24 The Court subsequently granted a stipulation of the parties to extend the initial deadline to August 31,

25 2021. Docket No. 854.

26           2.       By this stipulation, the parties respectfully request a second extension of the deadline for

27 the filing of a protective order governing discovery in the case. This additional time is requested despite

28 the exercise of due diligence by the parties. In particular, since the last request, the parties have agreed

       STIPULATION REGARDING EXTENSION OF FILING DATE FOR
                                                                 1
       PROTECTIVE ORDER GOVERNING DISCOVERY
              Case 2:19-cr-00107-KJM Document 871 Filed 09/09/21 Page 2 of 5


 1 on substantially all provisions of a protective order. However, the parties need additional time to

 2 negotiate over one remaining provision. The additional requested time will allow the many defense

 3 counsel and counsel for the United States to complete negotiations over the proposed protective order,

 4 suggest changes or edits, and for standby counsel to consult with defendants who are representing

 5 themselves in this case.

 6          3.       Given the need for additional time to review the proposed protective order, the parties

 7 jointly request a new deadline of September 17, 2021, for the government to file the protective order.

 8          IT IS SO STIPULATED.

 9
     Dated: September 1, 2021                                  PHILLIP A. TALBERT
10                                                             Acting United States Attorney
11
                                                               /s/ Jason Hitt
12                                                             JASON HITT
                                                               Assistant United States Attorney
13

14
     Dated: September 1, 2021                                  /s/ Nathan Chambers
15                                                             NATHAN CHAMBERS
16                                                             Standby Counsel for Defendant
                                                               RONALD YANDELL
17                                                             (Authorized by email on September 1, 2021)

18

19   Dated: September 1, 2021                                  /s/ Todd Leras
20                                                             TODD LERAS
                                                               Counsel for Defendant
21                                                             DANNY TROXELL
                                                               (Authorized by email on September 1, 2021)
22

23

24   Dated: September 1, 2021                                  /s/ Hayes Gable
                                                               HAYES GABLE and MARK FLEMING
25                                                             Counsel for Defendant
                                                               WILLIAM SYLVESTER
26                                                             (Authorized by email on September 1, 2021)
27

28

      STIPULATION REGARDING EXTENSION OF FILING DATE FOR
                                                           2
      PROTECTIVE ORDER GOVERNING DISCOVERY
             Case 2:19-cr-00107-KJM Document 871 Filed 09/09/21 Page 3 of 5

     Dated: September 1, 2021                                 /s/ Tim Pori
 1                                                            TIM PORI
                                                              Counsel for Defendant
 2
                                                              TRAVIS BURHOP
 3                                                            (Authorized by email on September 1, 2021)

 4

 5   Dated: September 1, 2021                                 /s/ John Balazs
                                                              JOHN BALAZS and TIMOTHY WARRINER
 6                                                            Counsel for Defendant
                                                              BRANT DANIEL
 7                                                            (Authorized by email on September 1, 2021)
 8

 9   Dated: September 1, 2021                                 /s/ Tasha Chalfant
10                                                            TASHA CHALFANT
                                                              Counsel for Defendant
11                                                            DONALD MAZZA
                                                              (Authorized by email on September 1, 2021)
12

13

14   Dated: September 1, 2021                                 /s/ John Manning
                                                              JOHN MANNING and MARCIA MORRISSEY
15                                                            Counsel for Defendant
                                                              PAT BRADY
16                                                            (Authorized by email on September 1, 2021)
17
     Dated: September 1, 2021                                 /s/ Kresta Daly
18                                                            KRESTA DALY and RICHARD NOVAK
                                                              Counsel for Defendant
19                                                            JASON CORBETT
                                                              (Authorized by email on September 1, 2021)
20

21   Dated: September 1, 2021                                 /s/ David Fischer
                                                              DAVID FISCHER
22                                                            Counsel for Defendant
                                                              SAMUEL KEETON
23
                                                              (Authorized by email on September 1, 2021)
24

25
     Dated: September 1, 2021                                 /s/ Candice Fields
26                                                            CANDICE FIELDS
                                                              Counsel for Defendant
27
                                                              KRISTEN DEMAR
28                                                            (Authorized by email on September 1, 2021)


     STIPULATION REGARDING EXTENSION OF FILING DATE FOR
                                                          3
     PROTECTIVE ORDER GOVERNING DISCOVERY
             Case 2:19-cr-00107-KJM Document 871 Filed 09/09/21 Page 4 of 5


 1
     Dated: September 1, 2021                                 /s/ Shari Rusk
 2                                                            SHARI RUSK
                                                              Counsel for Defendant
 3
                                                              KEVIN MacNAMARA
 4                                                            (Authorized by email on September 1, 2021)

 5

 6   Dated: September 1, 2021                                 /s/ Michael Hansen
 7                                                            MICHAEL HANSEN
                                                              Standby Counsel for Defendant
 8                                                            MICHAEL TORRES
                                                              (Authorized by email on September 1, 2021)
 9

10
     Dated: September 1, 2021                                 /s/ Dina Santos
11
                                                              DINA SANTOS
12                                                            Counsel for Defendant
                                                              JUSTIN PETTY
13                                                            (Authorized by email on September 1, 2021)
14

15   Dated: September 1, 2021                                 /s/ Toni White
                                                              TONI WHITE, Esq.
16                                                            Counsel for Defendant
                                                              JEANNA QUESENBERRY
17                                                            (Authorized by email on
                                                              September 1, 2021)
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXTENSION OF FILING DATE FOR
                                                          4
     PROTECTIVE ORDER GOVERNING DISCOVERY
              Case 2:19-cr-00107-KJM Document 871 Filed 09/09/21 Page 5 of 5


 1                                                         ORDER

 2          By previous order, the Court set August 31, 2021, as the deadline for the United States to file a

 3 protective order to governing upcoming future discovery productions to the defense.

 4          Based upon the stipulation and representation of the parties, the Court extends the deadline for

 5 the United States to file a protective order to September 17, 2021.

 6          IT IS SO ORDERED.

 7    Dated: September 8, 2021
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXTENSION OF FILING DATE FOR
                                                             5
      PROTECTIVE ORDER GOVERNING DISCOVERY
